Case 1:20-ap-01065-VK      Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05                Desc
                            Main Document    Page 1 of 8


  1   JOHN G. BURGEE, ESQ. (State Bar No. 132129)
      jburgee@bandalaw.net
  2   BURGEE & ABRAMOFF, P.C.
      20501 Ventura Boulevard, Suite 262
  3   Woodland Hills, California 91364
      T: (818) 264-7575
  4   F: (818)264-7576
  5   Attorneys for Defendants/Cross-Complainants
      RUVIN FEYGENBERG, MICHAEL
  6   LEIZEROVITZ and SENSIBLE CONSULTING
      AND MANAGEM ENT, INC.
  7
  8                          UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10                            SAN FERNANDO VALLEY DIVISION
 11
 12   In re:                                 )          Case No. 1:20-bk-11006-VK
                                             )
 13   Lev Investments, LLC,                  )          Chapter 11
                                             )
 14                       Debtor.            )          Adversarial No. 1:20-ap-01065-VK
      _________________________________ )
 15                                          )          DECLARATION OF JOHN G.
      Lev Investments, LLC,                  )          BURGEE RE: LACK OF
 16                                          )          COOPERATION OF CROSS-
                          Plaintiff,         )          DEFENDANTS REAL PROPERTY
 17                                          )          TRUSTEE, INC. AND MIKE KEMEL
             vs.                             )          IN PREPARATION OF JOINT
 18                                          )          STATUS REPORT
      Ruvin Feygenberg, Michael Leizerovitz, )
 19   Sensible Consulting and Management, )
      Inc., Ming Zhu, LLC and Does 1         )
 20   Through 100;                           )          Status Conference: August 12, 2020
                                             )          Time: 1:30 p.m.
 21                       Defendants.        )          Courtroom: 301
      _________________________________ )                            21041 Burbank Blvd.
 22                                          )                       Woodland Hills, CA 91367
      AND CROSS-COMPLAINT.                   )
 23   _________________________________ )
 24            I, JOHN G. BURGEE declare:
 25            1.   I am an attorney at law duly qualified before this Court and am a principal
 26   of the law firm Burgee & Abramoff Professional Corporation, attorneys of record for
 27   Cross-Complainant Michael Leizerovitz. I have personal knowledge of the facts stated
 28   herein and if called upon to testify, I can and will competently testify thereto.

                                                    1
Case 1:20-ap-01065-VK      Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05               Desc
                            Main Document    Page 2 of 8


  1          2.     As the counsel that removed this action to this Court, I initiated
  2   communications with counsel for the other parties in order to prepare a Joint Status
  3   Report. I emailed all counsel on July 24, 2020, attaching the appropriate forms which
  4   included an Additional Party Attachment for Cross-Defendants Real Property Trustee,
  5   Inc. and Mike Kemel. Additionally I proposed a telephonic conference to discuss the
  6   information required for the Joint Status Report. Among the other counsel in this action,
  7   the email was sent to Michael Shemtoub who is counsel of record for Real Property
  8   Trustee, Inc. and Mike Kemel, at his email address of Michael@LexingtonLG.com.
  9          3.     In further email among counsel, a telephonic conference was scheduled for
 10   July 28, 2020 at 11:00 a.m. Mr. Shemtoub was copied on the email and sent a reply on
 11   the morning of July 28 from the email Michael@beverlylaw.org stating: “If you all can
 12   the great. Otherwise, No time to waste. I am un interested in wasting more time. There
 13   is nothing for me to mediate.” I was not clear as to the meaning of this message and
 14   provided all parties with call-in information for the telephone conference.
 15          4.     The telephone conference proceeded as scheduled with counsel for all
 16   parties except Mr. Shemtoub. I therefore sent Mr. Shemtoub an email to both of his email
 17   addresses immediately after the conference, summarizing the main points discussed and
 18   again requesting his completion and return of the Additional Party Attachment for the
 19   Joint Status Report, attaching another copy of this document for him to use. I have had
 20   no response from Mr. Shemtoub nor has he sent me the Additional Party Attachment for
 21   his clients. I have therefore filed the Joint Status Report without Mr. Shemtoub’s input.
 22          5.     A true and correct copy of the email chain with all of the email discussed in
 23   this declaration is attached hereto as Exhibit 1.
 24          I declare under penalty of perjury under the laws of the United States of America
 25   that the foregoing is true and correct. Executed on July 29, 2020, at Woodland Hills,
 26   California.
 27                                                       /s / John G. Burgee
                                                          JOHN G. BURGEE
 28

                                                    2
Case 1:20-ap-01065-VK   Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05   Desc
                         Main Document    Page 3 of 8


  1
  2
  3                                    EXHIBIT 1
  4
                 EMAIL RE: PREPARATION OF JOINT STATUS REPORT
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            3
Case 1:20-ap-01065-VK   Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05   Desc
                         Main Document    Page 4 of 8
Case 1:20-ap-01065-VK   Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05   Desc
                         Main Document    Page 5 of 8
Case 1:20-ap-01065-VK   Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05   Desc
                         Main Document    Page 6 of 8
Case 1:20-ap-01065-VK   Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05   Desc
                         Main Document    Page 7 of 8
Case 1:20-ap-01065-VK   Doc 26 Filed 07/29/20 Entered 07/29/20 21:18:05   Desc
                         Main Document    Page 8 of 8
